

116 HR 2840 IH: To amend the Internal Revenue Code of 1986 to treat certain first responder survivors benefits as earned income for purposes of the kiddie tax.
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2840IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Mr. Beyer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat certain first responder survivors benefits as earned income for purposes of the kiddie tax. 
1.Certain first responder survivors benefits treated as earned income for kiddie tax 
(a)In generalSection 1(g)(4)(C) of the Internal Revenue Code of 1986 is amended to read as follows:   (C)Treatment of certain amounts as earned incomeFor purposes of this subsection, each of following amounts shall be treated as earned income of the child referred to in paragraph (1) to the extent included in the gross income of such child: 
(i)Distributions from qualified disability trustsAny amount included in the gross income of such child under section 652 or 662 by reason of being a beneficiary of a qualified disability trust (as defined in section 642(b)(2)(C)(ii)). (ii)Certain first responder survivors benefitsAny payment made by Federal, State, or local government to such child if such payment is made by reason of the death of the parent of such child during such parent’s service as a law enforcement officer, firefighter, paramedic, or emergency medical technician.. 
(b)Application to alternative minimum taxSection 59(j)(1)(A) of such Code is amended by inserting and including amounts treated as earned income under section 1(g)(4)(C) after section 911(d)(2).  (c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
